Citation Nr: 0827029	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of sphincterectomy and fissurectomy for 
hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  In February 2007, the Board 
remanded the case for additional development, and it now 
returns to the Board for appellate review.  

A motion to advance the veteran's case on the Board's docket 
was granted on July 22, 2008, for good cause shown.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Residuals of sphincterectomy and fissurectomy for hemorrhoids 
are manifested by incontinence unless a restroom is nearby 
and seepage requiring the use of a fecal pad that must be 
changed once per day. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected residuals of sphincterectomy and 
fissurectomy for hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7399-
7332 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he has experienced; for 
example, he is competent to report that he experiences 
symptoms such as frequent incontinence.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In its 
decision, the Board has accepted as true the veteran's 
statements - to the extent they are competent - but greater 
weight is given to the medical evidence of record.

I. Increased rating claim

The veteran's service-connected residuals of sphincterectomy 
and fissurectomy for hemorrhoids is currently evaluated as 30 
percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7332 (2007).  The veteran contends that the 
symptomatology of his service-connected disability is more 
severe than contemplated by the currently assigned 30 percent 
rating evaluation.  Specifically, he states that he has 
involuntary bowel movements two to three times per week, that 
he must wear a pad that he changes daily and sometimes more 
often, and that he cannot be out in public without a restroom 
nearby.  Thus, he contends that a rating in excess of 30 
percent for his disability is warranted.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected residuals of sphincterectomy 
and fissurectomy for hemorrhoids.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed the concept of the "staging" of ratings, 
finding that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  While this appeal was pending, 
the Court also held that staged ratings are appropriate for 
increased rating claims when factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, in accordance 
with Hart, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected 
residuals of sphincterectomy and fissurectomy for 
hemorrhoids.

Regulations provide that, when the disability being rated is 
not specifically provided for in the rating schedule, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 
provide that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers of the 
schedule provisions for the most closely related body part 
and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  

Diagnostic Code 7332, rectum and anus, impairment of 
sphincter control, provides a 30 percent rating if the 
impairment is manifested by occasional involuntary bowel 
movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is a 
complete loss of sphincter control.  38 C.F.R. § 4.114, Code 
7332.
 
Under Diagnostic Code 7336, internal or external hemorrhoids 
warrant a noncompensable rating if symptoms are mild or 
moderate.  A 10 percent rating is warranted if hemorrhoids 
are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted if there is persistent bleeding 
with secondary anemia or fissures.  38 C.F.R. § 4.114, DC 
7336.

The Board observes that the veteran has been afforded two VA 
examinations during the course of the appeal.  Additionally, 
VA treatment records dated from September 2002 to August 2007 
are of record.  However, the treatment records, overall, are 
not relevant to the claim and do not provide any information 
suggestive of an increase in severity of the veteran's 
disability.  Thus, the discussion below is limited to the 
findings at the veteran's VA examinations.  

At his May 2003 VA examination, the veteran reported ongoing 
rectal difficulty since military service, to include 
incontinence on many days and diarrhea a few days per week, 
over which he could exert no control.  However, he stated 
that he had a bowel movement most mornings that he was able 
to control.  The veteran indicated that he had had difficulty 
maintaining employment due to relatively frequent 
embarrassing incidents of soiling, and that he had curtailed 
his social activities.  The veteran stated that he wore a pad 
each day that generally has some fecal material on it, and 
that he experiences seepage during the day and at night.  The 
veteran denied any problems with hemorrhoids or any 
associated rectal pain.  Objective examination revealed a 
small fecal pad in use that displayed some fecal leakage.  No 
hemorrhoids or fissure were observed.  The anus was slightly 
patulous and a request to tighten the sphincter did not 
produce any noticeable results. 

The July 2007 VA examination report reveals subjective 
complaints of uniform incontinence unless the veteran is near 
a bathroom.  Diarrhea was stated to occur once per month.  
The veteran indicated pain about the anus at a severity of 3 
on a scale of 1 to 10.  He continued to use a fecal pad to 
collect incontinence and indicated that he still changed the 
pad once per day.  The veteran denied hemorrhoids, bleeding, 
or thrombosis.  The examiner found some hyper- and hypo-
pigmentation around the anal orifice, but stated that the 
anal cavity was free from pathology.  He observed that the 
veteran was unable to tighten the anal sphincter when 
directed to do so.  The examiner noted that the veteran's 
disability was rated as 30 percent disabling, but that from 
the veteran's history, his sphincter control had continued to 
be a severe problem and had actually increased in severity.     

In consideration of the above evidence and all additional 
relevant evidence, to include the veteran's statements, the 
Board finds that a preponderance of the evidence is against a 
rating in excess of 30 percent for service-connected 
residuals of sphincterectomy and fissurectomy for 
hemorrhoids.  In this regard, the Board observes that, 
although the veteran reported diarrhea several times per week 
and some seepage, at the May 2003 VA examination, he did not 
indicate seepage requiring changing of his fecal pad more 
than once per day or incontinence when not experiencing 
diarrhea, stating that he could control his morning bowel 
movements.  

At the July 2007 VA examination, the veteran related that his 
diarrhea occurred only monthly, but that he experienced 
incontinence on a regular basis if there was not a restroom 
nearby.  However, the veteran continued to indicate that he 
only changed his fecal pad once per day, and the examination 
report does not otherwise reflect that he was experiencing 
extensive seepage.  As for the frequency of incontinence, the 
Board acknowledges the veteran's statements in this regard, 
but also observes that there are no complaints or treatment 
of record with respect to his incontinence during the 
entirety of the appeal period.  Further, the impact on his 
daily activities described by the veteran at the July 2007 VA 
examination is no different than the impact described at the 
May 2003 VA examination or in other personal statements of 
record.  Thus, the Board concludes that the veteran's 
incontinence is not so frequent that, without the added 
presence of extensive seepage, a rating evaluation in excess 
of 30 percent is not more closely approximated by the 
evidence.  

The Board acknowledges the July 2007 VA examiner's statement 
that the veteran was in receipt of a 30 percent rating 
evaluation, and that his symptoms had increased in severity.  
However, the examiner provided no explanation as to how the 
veteran's symptoms had become worse or any indication that he 
was aware of the rating criteria for a rating in excess of 30 
percent and how the veteran's symptoms meet those criteria.  
Thus, such opinion, although provided by a competent medical 
professional, does not necessitate a finding that the 
veteran's symptomatology met the criteria for a rating higher 
than that assigned.  

Consequently, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
service-connected residuals of sphincterectomy and 
fissurectomy for hemorrhoids.  As discussed, the Board has 
contemplated the staging of ratings; however, as there has 
been no change in severity of the veteran's disability so as 
to warrant a change in rating evaluation, staged ratings are 
not applicable in the present case. 

The Board has further investigated the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2007), 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Court has held that it is possible to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; 
however, the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In this regard, the Board notes that the veteran's 
disability was originally rated in accordance with the 
presence and severity of hemorrhoids.  However, although a 
separate rating for hemorrhoids is assignable under the 
rating schedule, there is no evidence, subjective or 
objective, that the veteran currently has hemorrhoids.  Thus, 
a separate rating for hemorrhoids is not supported by the 
evidence.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert at 53.  However, in the present case, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 30 percent for 
service-connected residuals of sphincterectomy and 
fissurectomy for hemorrhoids.  Thus, the veteran's claim is 
denied.  

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected residuals of 
sphincterectomy and fissurectomy for hemorrhoids present such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board acknowledges the veteran's statements with regard to 
how his service-connected disability has affected his daily 
life, such as being unable to go out unless a restroom is 
nearby or participate in social activities he once enjoyed; 
however, the objective medical evidence of record does not 
show that manifestations of the veteran's service-connected 
disability result in a marked functional impairment in a way 
or to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, the Court, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, held 
that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.  19 Vet. App. 473 (2006).

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was removed from regulation by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to no longer state that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any defect of notice as to this element is 
harmless.  However, although this notice is no longer 
required, the Board notes that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  A June 2007 letter advised him to 
provide any relevant evidence in his possession. 

Moreover, as this case involves a claim for an increased 
rating, additional notice is required under section 5103(a).  
Such notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claim 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in March 2003, prior 
to the initial unfavorable rating decision issued in June 
2003.  An additional VCAA letter was sent in June 2007, which 
included notice with regard to the assignment of disability 
ratings and effective dates.  

The Board observes that the March 2003 letter informed the 
veteran that he must demonstrate that his service-connected 
disability had increased in severity, and provided examples 
of both lay and medical evidence he could submit in support 
of his claim.  However, only the June 2007 notice advised him 
to submit evidence of how his disability affects his work and 
daily life, and no notice apprised him of relevant diagnostic 
codes, although they were detailed in the April 2004 
statement of the case (SOC).  

Failure to provide pre-adjudicative notice of any elements of 
the claim the veteran must substantiate is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit recently held that an SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in 
February 2008, the veteran was afforded an SSOC, thereby 
resolving the problem of inadequate timing with regard to the 
June 2007 letter.  Additionally, throughout the appeal, the 
veteran has discussed the impact of his disability on his 
employment and daily life.  Therefore, the Board finds no 
prejudice to him due to untimeliness of notice in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

As for the lack of proper notice of the applicable diagnostic 
codes, the Board observes that Diagnostic Code 7332, under 
which the veteran is rated, contains no specific tests or 
measurements that must be provided in order to satisfy the 
criteria for a higher rating evaluation.  Thus, a higher 
rating may be established by a showing of increase in 
severity of symptoms and specific notice of diagnostic codes 
is not required.  See Vazquez-Flores.  Even so, the Board 
observes that the veteran has demonstrated actual knowledge 
of the applicable rating criteria.  Actual knowledge can be 
established by statements or actions by the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flores, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Here, in a July 2004 statement, the veteran, through his 
representative, discussed the rating evaluations assignable 
under applicable diagnostic codes and how his symptoms meet 
the criteria for a higher evaluation.  Consequently, the 
Board concludes the veteran had knowledge of the diagnostic 
codes appropriate to his disability, and the lack of notice 
of the diagnostic codes is, therefore, not prejudicial.  See 
Bernard at 394.  

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
the reports of May 2003 and July 2007 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that further 
actions in accordance with VCAA are not necessary prior to 
the Board issuing a decision in this case.


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected residuals of sphincterectomy and fissurectomy for 
hemorrhoids is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


